Terry Crabtree, Judge. The appellants, Cross County School District, the school’s principal, superintendent, and school board members, appeal from an order of the Cross County Chancery Court in which the court reversed the school board’s decision to expel Hannah Spencer Moran, the daughter of Naomi Spencer and Roger Spencer. We reverse. Hannah Spencer was in the eighth grade of the Cross County School District when the facts of this case arose. Hannah and another student, Leslie Headley, had been close friends, but the friendship had ended. On Monday, February 21, 2000, a teacher observed Hannah, near the cafeteria, loudly and angrily shouting Leslie’s name while approaching Leslie with her fists tightly clinched and her arms extended to her sides. The teacher intervened and separated the two girls. No violence occurred. Subsequent to this altercation, a student told the principal, Mr. David Hopkins, that she had something he needed to see. Principal Hopkins was then given a handwritten, two-page note, addressed to a student named Calvin. The note contained considerable profanity and threats, including death threats against Leslie. The note was signed by Hannah. The note outlined Hannah’s plans to fight with Leslie at lunch on Monday. In fact, the incident took place on Monday at lunch. Leslie had not seen the note. Principal Hopkins took Hannah into his office, asked her about the note, and she admitted writing the note. Principal Hopkins then suspended Hannah and recommended to the school board that she be expelled for the remainder of the 1999-2000 school year. A hearing was held before the school board on March 2, 2000, in which the school board was presented with the note and accepted the expulsion recommendation. On March 7, 2000, Hannah through her parents, Naomi Spencer and Roger Spencer, filed a Petition for Temporary Restraining Order to have appellee reinstated to school. A hearing was held on March 8, 2000, in which the court granted the petition. A trial on the merits was held on April 6, 2000. On June 27, 2000, the court filed its opinion making the injunction permanent. It is from this order that appellants bring this appeal.  We agree with appellants’ contention that the trial court ignored its proper role in reviewing the school board’s decision and substituted its judgment for that of the board. Such an act is prohibited by law and is a flagrant abuse of discretion. Wynne Pub. Schs. v. Lockhart, 72 Ark. App. 24, 32 S.W.3d 47 (2000). Arkansas Code Annotated § 6-18-506(c) (Repl. 1999) requires school boards to hold pupils strictly accountable for disorderly conduct in school and on the school grounds. There is a general policy against intervention by the courts in matters left to school authorities. Henderson State University v. Spadoni, 41 Ark. App. 33, 848 S.W.2d 951 (1993). “Judicial interposition in the operation of the public school system of the Nation raises problems requiring care and restraint . . . By and large, public education in our Nation is committed to the control of state and local authorities.” Goss v. Lopez, 419 U.S. 565, 577-78 (1975) (citing Epperson v. Arkansas, 393 U.S. 97 (1968)). The courts have been reluctant to interfere with the authority of local school boards to handle local problems. Fortman v. Texarkana Sch. Dist. No. 7, 257 Ark. 130, 514 S.W.2d 720 (1974). A chancery court has no power to interfere with school district boards in the exercise of their discretion when directing the operation of the schools unless the boards clearly abuse their discretion. Spadoni, supra. The burden is upon those charging such an abuse to prove it by clear and convincing evidence. Springdale Bd. of Educ. v. Bowman, 294 Ark. 66, 740 S.W.2d 909 (1987). In this case, Hannah was expelled from school pursuant to Rule 23 of the Cross County High School Handbook, entitled “Threatening Another Student,” which states “A student shall not threaten another student.” Rule 23 then cites Ark. Code Ann. § 5-13-301, the statute covering terroristic threatening. The trial court found that there was no indication that Hannah “set in motion any chain of events reasonably calculated to communicate the contents of the note beyond the person to whom it was addressed, i.e., Calvin.” Also, the court found that it cannot be held that Hannah intended to terrorize the other student referenced in the letter; i.e., Leslie. Based on this, the court reversed the school board’s decision to expel Hannah. Appellants point out that although Rule 23 contains a statutory reference to the crime of terroristic threatening, the text of the statue is not set out in the policy.  As stated earlier, our supreme court, in acknowledging a school board’s power to expel a student, has held it does not have the power to substitute its judgment for that of such a board, and will do so only when the court determines the board’s judgment was arbitrary, capricious, or contrary to law. Springdale Bd. of Educ. v. Bowman, supra. From our careful examination of the record before us, we cannot say that the Board abused its discretion or acted arbitrarily, capriciously, or in any way contrary to law. The Board found that Rule 23 is not limited to threats that are communicated to the target of the threat. It is conclusive that the letter written by Hannah contained threatening language toward Leslie. As such, we hold that the appellants acted reasonably in enforcing its policy against a student threatening another student under Rule 23. The trial court improperly substituted its own judgment for that of the Board. Accordingly, we reverse the trial court’s decision, and reinstate the Board’s decision. Stroud, C.J., Pittman, Jennings, and Robbins, JJ., agree. Griffen, J., concurs.